787 F.2d 469
William H. GILARDY, Jr., Special Administrator of the Estateof David Lee Thompson;  Frank W. Thompson;  DorieThompson;  and Kim M. Thompson,Plaintiffs/Appellants,v.UNITED STATES of America, Defendant/Appellee.
No. 84-2269.
United States Court of Appeals,Ninth Circuit.
April 15, 1986.

Donald L. Salem, Luce, Forward, Hamilton & Scripps, San Diego, Cal., for plaintiffs/appellants.
Richard K. Willard, Acting Asst. Atty. Gen., Honolulu, Hawaii, Phillip A. Berns, Atty., and Warren A. Schneider, Trial Atty., San Francisco, Cal., for defendant/appellee.
Before BROWNING, Chief Judge, GOODWIN, WALLACE, SNEED, KENNEDY, ANDERSON, HUG, TANG, SKOPIL, SCHROEDER, FLETCHER, FARRIS, PREGERSON, ALARCON, POOLE, FERGUSON, NELSON, CANBY, BOOCHEVER, NORRIS, REINHARDT, BEEZER, HALL, WIGGINS, BRUNETTI, KOZINSKI, NOONAN and THOMPSON, Circuit Judges.

ORDER

1
Upon the vote of a majority of the regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Rule 25 of the Rules of the United States Court of Appeals for the Ninth Circuit.  The previous three-judge panel assignment is withdrawn.